325 Md. 385 (1992)
601 A.2d 123
MARLENE COHEN KENNEDY ET AL.
v.
MOBAY CORPORATION ET AL.
No. 152, September Term, 1990.
Court of Appeals of Maryland.
February 11, 1992.
Wendy Fleishman (Fox, Rothschild, O'Brien & Frankel, Philadelphia, Pa., Bertram Goldstein, Goldstein Hood & Associates, Baltimore, all on brief), for petitioners.
Willis A. Siegfried (Dennis R. McEwen, Eckert, Seamans, Cherin & Mellott, Pittsburgh, Pa., all on brief), Clifford J. Zatz (David C. Allen, Ann H. Jameson, Akin, Gump, Strauss, Hauer & Feld, Washington, D.C., all on brief), for respondents.
James E. Gray, Linda S. Woolf, Goodell, DeVries, Leech & Gray, Baltimore, amicus curiae, for BASF Corp. and Eastman Kodak Co.
Argued before MURPHY, C.J., and ELDRIDGE, RODOWSKY, McAULIFFE, CHASANOW and ROBERT M. BELL, JJ.
PER CURIAM:
We granted certiorari to consider whether the Petitioners are entitled to a new trial (1) because the defense of sophisticated user should not have been presented in a strict liability case; (2) because the sophisticated user defense was impermissible under the facts of the case; and (3) because the jury instruction and reinstruction regarding the sophisticated user defense may have misled the jury.
After careful consideration of these issues, for reasons stated in the opinion of Chief Judge Wilner for the Court of Special Appeals in Kennedy v. Mobay, 84 Md. App. 397, 579 A.2d 1191 (1990), the judgment is affirmed.
JUDGMENTS AFFIRMED, WITH COSTS.